DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-17 are currently pending.

Election/Restrictions
3.	Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on October 19, 2022 is acknowledged.
4.	Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
5.	Claims 1-11 are examined on the merits.

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on June 9, 2020. It is noted, however, that applicant has not filed a certified copy of the 10-2020-006981 application as required by 37 CFR 1.55.
7.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on May 12, 2021. It is noted, however, that applicant has not filed a certified copy of the 10-2021-0061491 application as required by 37 CFR 1.55.


Claim Objections
8.	Claim 1 is objected to because of the following informalities:  in line 1, the phrase “in a subject” should be inserted between “health” and “exposed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 2, 4, 5, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (Scientific Reports (January 2021), 11:2232).
This reference teaches a method to improve bronchial damage caused by exposure to fine dust with a particle size below PM10 (10 µm) by administering a composition comprising a green tea extract, a green tea polysaccharide, and a green tea flavonol.  The reference teaches that the extract comprises catechin and that the flavonol comprises quercetin, kaempferol, and myricetin.  In addition, the reference teaches that the green tea extract is made using aqueous ethanol.  The reference teaches that the composition can be administered as a pharmaceutical of nutraceutical (food) (see abstract, pages 1, 3, 6, and 8).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

10.	Claim(s) 1, 2, 4, 5, 7-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Awaida (Iranian Journal of Basic Medical Sciences (2014), vol. 17, pp. 740-746) with Braun (Int. J. Environ. Res. Public Health (2019), vol. 16, 263, 11 pages) and Alberte (US 2008/0113044) providing evidence.
Al-Awaida teaches a method for improving lung damage caused by exposure to particulate matter from cigarette smoke by administering a green tea extract.  (Please note that Braun teaches that cigarette smoke has a particle size below PM10 (see abstract)). Al-Awaida teaches that the extract contains catechins and is made by extracting the green tea with water. The reference teaches that the particulate matter contains arsenic, cadmium, lead, and mercury (see page 740, first paragraph; page 741, first column and “Chinese green tea (Lung Chen) preparation; and page 745, last paragraph).
	The reference does not specifically teach that the green tea extract contains polysaccharides and flavonols such as myricetin, quercetin, and kaempferol.  However, Preparation Examples 1-3 in applicant’s specification and paragraphs 6, 7, and Table 1 of Alberte disclose that polysaccharides and flavonols are found in the water extract from green tea.  Thus, the composition used in Al-Awaida would inherently contain green tea polysaccharides and flavonols.  Therefore, Al-Awaida properly anticipates the claimed invention.
Al-Awaida also does not specifically teach that the administration results in the same effects claimed by applicant in claim 9.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The reference teaches administering the same composition as claimed to the same subject as claimed.  Thus, the reference method is structurally the same as the claimed method and should have the same effects on the bronchial cilia if applicant’s invention functions as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claim(s) 1-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Awaida (Iranian Journal of Basic Medical Sciences (2014), vol. 17, pp. 740-746) in view of Alberte (US 2008/0113044).
The teachings of Al-Awaida are discussed above in paragraph 10.  The reference does not specifically teach combining together the green tea catechin extract, a green tea polysaccharide, and a green tea flavonol in the amounts claimed by applicant.  However, the reference does teach that the composition functions to improve lung damage through the composition’s antioxidant activity (see page 741, first column and page 745, last paragraph).
	Alberte teaches a green tea composition where the green tea is separated into fractions and recombined to achieve a product with enhanced pharmaceutical benefits, including increased antioxidant activity, in comparison with a crude green tea extract.  The reference teaches separating green tea into catechin, polysaccharide, and flavonol fractions and recombining the fractions.  The reference teaches that the flavonol fraction can contain quercetin and kaempferol.  The reference teaches that the concentrations of each fraction can be varied to achieve the optimal results.  In addition, the reference teaches that the composition can be administered as a food or pharmaceutical (see paragraphs 7, 10, 12, 32, 80, 81, 85, and 144-147).
	Thus, Al-Awaida demonstrates it was known in the art prior to the effective filing date that green tea extracts function to improve respiratory health in a subject exposed to particulate matter.  Al-Awaida teaches that the active mechanism is the antioxidant activity of the extract.  In addition, Alberte demonstrates that it was known in the art at the time of the invention that green tea extracts separated into catechin, polysaccharide, and flavonol fractions and then recombined show improved antioxidant properties in comparison with a crude green tea extract.  Thus, given what was known in the art at the time of the invention, and artisan would expect an improvement in the method of treatment of Al-Awaida if the green tea composition taught by Alberte was used in place of the crude green tea extract.  This reasonable expectation of success would have motivated the artisan to modify Al-Awaida to include the use of the green tea composition taught by Alberte.  
In addition, the artisan would have been motivated to modify the concentration of each green tea fraction as taught by Alberte. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.


12.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655